Mr. Chiee Justice Craig delivered the opinion of the court: On the application of the county clerk of McLean county the county court of that county entered an order for judgment of sale against the lands of appellant, John Healea, for a special assessment levied and assessed by the city of LeRoy. The same questions are involved in this case that are involved in People v. McKinnie, (ante, p. 342,) and People v. Rutledge, (ante, p. 345,) and the points made in the briefs and arguments in the cases are identical. For the reasons given in the opinion of People v. McKinnie, supra, the judgment of the county court will be affirmed. Judgment affirmed.